DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 directed to an invention non-elected without traverse.  Accordingly, claims 1-5 have been cancelled.

Allowable Subject Matter
Claims 6-10, and 12-14 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 6, the closest prior art McDonnell et al. (US 2021/0100963 A1), Demokritou et al. (US 2017/0298407 A1), and Ivri (US 2013/0206857 A1) discloses most of the structural elements. However, the combination of these references fails to teach elements: “the air passage of the module comprises a chamber, a board, a connect-in space and a mist blow-off channel; the chamber comprises an air outlet designed in the chamber, and the board separates the chamber from the connect-in space; an open is provided at the top of the board to connect the chamber and the connect-in space; and a passageway with a blocker is provided between the connect-in space and the mist blow- off channel.” The Examine found no additional reference that would render the claimed invention obvious without defeating the intended purpose of the main reference of McDonnell and without impermissible hindsight.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752